FILED
                             NOT FOR PUBLICATION                              JAN 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALLEN LYNN JEFFRIES,                              No. 07-56129

               Petitioner - Appellant,             D.C. No. CV-06-06996-ER

   v.
                                                   MEMORANDUM *
 M. KNOWLES,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                     Edward Rafeedie, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        California state prisoner Allen Lynn Jeffries appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
       The district court properly dismissed Jeffries’ petition as successive because

it was his third petition challenging the Board of Prison Terms’ 2004 finding that

Jeffries was not suitable for parole, and Jeffries had not obtained an order from this

court pursuant to 28 U.S.C. § 2244(b)(3)(A). See Cooper v. Calderon, 274 F.3d
1270, 1274 (9th Cir. 2001) (per curiam). We affirm the district court.

       We also construe Jeffries’ appeal as a motion for an order authorizing the

district court to consider his successive petition. See 28 U.S.C. § 2244(b)(3)(A).

So construed, we deny the motion because Jeffries fails to make “a prima facie

showing that the application satisfies the requirements of” § 2244(b)(2). See 28

U.S.C. § 2244(b)(3)(C).

       AFFIRMED.




EG/Research                               2                                    07-56129